 



Exhibit 10.78
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
January 5, 2007 by and between StarTek, Inc., a Delaware corporation (the
“Company”), and A. Laurence Jones, a resident of Colorado (“Executive”).
RECITALS
A. The Company is a provider of business process outsourced services, which
consist of business process management and supply chain management services.
B. Executive is an experienced business manager.
C. Executive is currently an a member of the Board of Directors of the Company
(the “Board), and wishes to become employed as full-time President and Chief
Executive Officer of the Company.
D. The Company desires to employ Executive and Executive wishes to provide his
services to the Company, subject to the terms and conditions set forth in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:
1. Employment. Subject to all terms and conditions hereof, effective January 5,
2007 the Company shall employ Executive, and Executive shall accept such of
employment and perform services for the Company and Affiliates (as defined in
Section 13) in the capacities as requested by the Board as provided in this
Agreement.
2. Term of Employment. Executive’s employment with the Company shall be at-will.
Either Executive or the Company may terminate his employment at any time, for
any reason.
3. Position and Duties.
(a) Position with the Company. During Executive’s employment with the Company
hereunder, Executive shall serve as President and Chief Executive Officer of the
Company and shall report to the Board. As President and Chief Executive Officer,
Executive shall have primary management responsibility for the Company; shall
have all duties and powers customarily associated with the office of President
and Chief Executive Officer of a significant business enterprise; shall ensure
an orderly transition to a new leadership; shall review, revise (as
appropriate), and execute the Company’s business plan; shall develop and execute
a growth plan for the Company; and shall perform such responsibilities as the
Board may assign to him from time to time consistent with his position.
Executive shall perform such responsibilities for Affiliates as the Board may
assign from time to time.

 

 



--------------------------------------------------------------------------------



 



(b) Board of Directors. While Executive is employed by the Company as President
and Chief Executive Officer, Executive shall continue to serve on the Board
until his term expires, subject to re-election or removal as provided by
applicable law. Executive’s service on the Board shall be without additional
compensation.
(c) Performance of Duties and Responsibilities. While Executive is employed by
the Company hereunder, Executive shall serve the Company and its Affiliates
faithfully and to the best of his ability and shall devote his full time,
attention and efforts to the business of the Company and its Affiliates.
Executive shall not accept other employment or engage in other material business
activity, except as approved in writing by the Board, but may participate in
charitable and personal investment activities, so long as such activities do not
interfere with the performance of his duties and responsibilities hereunder.
Notwithstanding the foregoing, Executive may serve on the board of directors of
Work Options Group and one other company so long as these companies do not
compete with the Company or its Affiliates and so long as Executive’s
obligations to these companies do not materially interfere with Executive’s
fulfillment of his obligations to the Company. Executive hereby represents and
confirms that he is under no contractual or legal commitments that would prevent
him from fulfilling his duties and responsibilities as set forth in this
Agreement.
(d) Place of Employment. Executive’s primary place of employment with the
Company shall be at the Company’s headquarters located in Denver, Colorado, and
Executive shall perform his duties primarily from such location subject to
business travel in the ordinary course of Executive’s performance of his duties
and responsibilities as may reasonably be required.
4. Compensation.
(a) Base Salary. While Executive is employed by the Company hereunder, the
Company shall pay to Executive an annual base salary of $450,000, less
deductions and withholdings, which base salary shall be paid in accordance with
the Company’s normal payroll policies and procedures. Commencing after
Executive’s first full fiscal year of employment with the Company, the Board or
the Compensation Committee of the Board (the “Compensation Committee”) shall
review and may increase Executive’s base salary in its sole discretion;
provided, however, that the Company may reduce Executive’s base salary only if
(i) such reduction is part of a general, pro-rata reduction in the base salaries
of all executives of the Company implemented by the Board as a result of
financial problems experienced by the Company, and (ii) Executive’s base salary
is returned to its unreduced level on a prospective basis commencing upon the
cessation of such financial problems, as determined by the Board. At least once
a year, the Board or the Compensation Committee shall conduct an annual
performance review of Executive and will undertake to review the level of salary
paid to Executive based upon the results of such annual performance review and
in comparison to the overall market for a company of like size and stature.

 

2



--------------------------------------------------------------------------------



 



(b) Annual Incentive Bonus. For each full fiscal year Executive is employed by
the Company hereunder, Executive shall be eligible for an annual incentive bonus
for such fiscal year of up to 125% of his then current annual base salary,
subject to achievement of performance criteria and satisfaction of terms
established by the Compensation Committee after consultation with Executive. The
criteria for fiscal year 2007 will be set on or before February 15, 2007. The
annual incentive bonuses will be paid according to the following schedule,
except that for fiscal year 2007, the bonus shall not be less than 50% of annual
base salary if Executive is still employed by the Company as of December 31,
2007. Any annual incentive bonus shall be paid to Executive at the same time as
incentive awards for such fiscal year are paid to other executives of the
Company, subject to any delay required by Section 409A of the Internal Revenue
Code to avoid adverse tax consequences.

          Performance vs. Criteria   Payout (% of Base Salary)   Example: Payout
at $450K Base Below 80%   0%   $0 At or above 80%   50%   $225,000 At or above
90%   75%   $337,500 At or above 100%   100%   $450,000 At or above 110%   110%
  $495,000 At or above 120%   120%   $540,000 At or above 125%   125%   $562,500

(c) Stock Options. Within sixty (60) days of their execution of this Agreement,
the Company and Executive shall enter into the Stock Option Agreement that is
attached hereto as Exhibit A.
(d) Restricted Stock. Contemporaneously with their execution of this Agreement,
the Company and Executive shall enter into the Restricted Stock Agreement that
is attached hereto as Exhibit B.
(e) Employee Benefits. While Executive is employed by the Company hereunder,
Executive shall be entitled to participate in all such employee benefit plans
and programs of the Company as are provided from time to time by the Company or
its subsidiaries to senior executives of the Company, to the extent that
Executive meets the eligibility requirements for each individual plan or
program. The Company provides no assurance as to the adoption or continuance of
any particular employee benefit plan or program, and Executive’s participation
in any such plan or program shall be subject to the provisions, rules and
regulations applicable thereto. To the extent permitted by the Company’s group
health plan, Executive may at his option waive coverage for himself and his
dependents under the Company’s group health plan and in lieu of that coverage
receive a payment to his health savings account in the amount of the Company’s
share of the costs for the coverage that he waived.
(f) Expenses. While Executive is employed by the Company hereunder, the Company
shall reimburse Executive for all out-of-pocket business, travel and
entertainment expenses incurred by Executive in the performance of the duties
and responsibilities hereunder, subject to the Company’s normal policies and
procedures for expense verification and documentation.
(g) Vacation. While Executive is employed by the Company hereunder, Executive
shall receive not less than four (4) weeks per year of paid vacation in
accordance with the Company’s policies for executives, to be taken at such times
so as not to disrupt the operations of the Company.

 

3



--------------------------------------------------------------------------------



 



(h) Car Allowance. While Executive is employed by the Company hereunder,
Executive shall receive a car allowance of $1,200 per month.
5. Confidential Information.
(a) During Executive’s employment with the Company or any Affiliates and for the
Restrictive Period (as defined below), except as permitted by the Board,
Executive shall not at any time divulge, furnish or make accessible to anyone or
use in any way other than in the ordinary course of the business of the Company
or its Affiliates, any confidential, proprietary or secret knowledge or
information of the Company or its Affiliates that Executive has acquired or
shall acquire about the Company or its Affiliates, whether developed by himself
or by others, concerning (i) any trade secrets, (ii) any confidential,
proprietary or secret designs, programs, processes, formulae, plans, devices or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Company or of its Affiliates, (iii) any
customer or supplier lists, (iv) any confidential, proprietary or secret
development or research work, (v) any strategic or other business, marketing or
sales plans, (vi) any financial data or plans, or (viii) any other confidential
or proprietary information or secret aspects of the business of the Company or
of its Affiliates. Executive acknowledges that the above-described knowledge and
information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company or its Affiliates would be wrongful and would cause
irreparable harm to the Company. Executive shall refrain from intentionally
committing, and will take reasonable steps to avoid, any acts that would
materially reduce the value of such knowledge or information to the Company or
its Affiliates. The foregoing obligations of confidentiality shall not apply to
any knowledge or information that (i) is now or subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of
Executive’s fiduciary duties to the Company, (ii) is independently made
available to Executive in good faith by a third party who has not violated a
confidential relationship with the Company or its Affiliates, or (iii) is
required to be disclosed by law or legal process. Executive understands and
agrees that his obligations under this Agreement to maintain the confidentiality
of the Company’s confidential information are in addition to any obligations of
Executive under applicable statutory or common law.
(b) For purposes of this Agreement, “Restrictive Period” shall mean: (A) 12
consecutive months from and after the date of termination of Executive’s
employment if Executive’s employment is terminated for a reason other than a
reason set forth in Section 10(a) below, and (B) 18 consecutive months from and
after the date of termination of Executive’s employment if Executive’s
employment is terminated for a reason set forth in Section 10(a) below.
6. Ventures. If, during Executive’s employment with the Company, Executive is
engaged in or provides input into the planning or implementing of any project,
program or venture involving the Company, all rights in such project, program or
venture shall belong to the Company. Except as approved in writing by the Board,
Executive shall not be entitled to any interest in any such project, program or
venture or to any commission, finder’s fee or other compensation in connection
therewith. Executive shall have no interest, direct or indirect, in any customer
or supplier that conducts business with the Company.

 

4



--------------------------------------------------------------------------------



 



7. Noncompetition and Nonsolicitation Covenants.
(a) Agreement Not to Compete. During Executive’s employment with the Company or
any Affiliates and for the Restrictive Period, whether such termination is with
or without Cause, or whether such termination is initiated by Executive or the
Company, Executive shall not, without the express written authorization of the
Board, directly or indirectly (including without limitation as a proprietor,
owner, principal, agent, partner, officer, director, stockholder, employee,
member, consultant or otherwise) in North America or any other location in which
the Company is then doing business, including Canada, provide services for or
hold any interest in any person or entity engaged in or planning to enter into
the business of business process outsourced services, which may consist of
business process management services (including without limitation provisioning
management, wireless telephone number porting, receivables management, wireless
telephone activations, and high-end technical support and customer care
services) (collectively, the “Business”); provided, however, that the Business
does not include any business that the Company is not engaged in or planning to
engage in as of the date of the termination of Executive’s employment. Ownership
by Executive, as a passive investment, of less than 1.0% of the outstanding
shares of capital stock of any corporation listed on a national securities
exchange or publicly traded on NASDAQ will not itself constitute a breach of
this Section 7.
(b) Agreement Not to Hire. During Executive’s employment with the Company or any
Affiliates and for the Restrictive Period, whether such termination is with or
without Cause, or whether such termination is initiated by Executive or the
Company, Executive shall not, directly or indirectly, in any manner or capacity
(including without limitation as a proprietor, owner, principal, agent, partner,
officer, director, stockholder, employee, member, consultant or otherwise) hire,
engage or solicit any person who is then an employee or contractor of the
Company.
(c) Agreement Not to Solicit. During Executive’s employment with the Company or
any Affiliates and for the Restrictive Period, whether such termination is with
or without Cause, or whether such termination is initiated by Executive or the
Company, Executive shall not, directly or indirectly in any manner or capacity
(including without limitation as a proprietor, owner, principal, agent, partner,
officer, director, stockholder, employee, member, consultant or otherwise)
solicit, request, advise or induce any then current customer, supplier or other
business contact of the Company to cancel, curtail or otherwise adversely change
its relationship with the Company.
(d) Acknowledgment. Executive hereby acknowledges that the provisions of this
Section 7 are reasonable and necessary to protect the legitimate interests of
the Company, including but not limited to the Company’s trade secrets,
confidential information, substantial relationships with existing or prospective
customers, or customer goodwill. Executive hereby acknowledges that any
violation of this Section 7 by Executive shall cause substantial and irreparable
harm to the Company to such an extent that monetary damages alone would be an
inadequate remedy therefor. Therefore, in the event that Executive violates any
provision of this Section 7, the Company shall be entitled to an injunction, in
addition to all the other remedies it may have, restraining Executive from
violating or continuing to violate such provision.

 

5



--------------------------------------------------------------------------------



 



(e) Blue Pencil Doctrine. If the duration of, the scope of or any business
activity covered by any provision of this Section 7 is in excess of what is
determined to be valid and enforceable under applicable law, such provision
shall be construed to cover only that duration, scope or activity that is
determined to be valid and enforceable. Executive hereby acknowledges that this
Section 7 shall be given the construction that renders its provisions valid and
enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.
8. Patents, Copyrights and Related Matters.
(a) Disclosure and Assignment. Executive shall immediately disclose to the
Company any and all improvements and inventions that Executive may conceive
and/or reduce to practice individually or jointly or commonly with others while
he is employed with the Company or any of its Affiliates with respect to (i) any
methods, processes or apparatus concerned with the development, use or
production of any type of products, goods or services sold or used by the
Company or its Affiliates, and (ii) any type of products, goods or services sold
or used by the Company or its Affiliates. Any such improvements and inventions
shall be the sole and exclusive property of the Company and executive shall
immediately assign, transfer and set over to the Company his entire right, title
and interest in and to any and all of such improvements and inventions as are
specified in this Section 8(a), and in and to any and all applications for
letters patent that may be filed on such inventions, and in and to any and all
letters patent that may issue, or be issued, upon such applications. In
connection therewith and for no additional compensation therefor, but at no
expense to Executive, Executive shall sign any and all instruments deemed
necessary by the Company for:

  (i)  
the filing and prosecution of any applications for letters patent of the United
States or of any foreign country that the Company may desire to file upon such
inventions as are specified in this Section 8(a);
    (ii)  
the filing and prosecution of any divisional, continuation, continuation-in-part
or reissue applications that the Company may desire to file upon such
applications for letters patent; and
    (iii)  
the reviving, re-examining or renewing of any of such applications for letters
patent.

This Section 8(a) shall not apply to any invention for which no equipment,
supplies, facilities, confidential, proprietary or secret knowledge or
information, or other trade secret information of the Company was used and that
was developed entirely on Executive’s own time, and (i) that does not relate
(A) directly to the business of the Company, or (B) to the Company’s actual or
demonstrably anticipated research or development, or (ii) that does not result
from any work performed by Executive for the Company.

 

6



--------------------------------------------------------------------------------



 



(b) Copyrightable Material. All right, title and interest in all copyrightable
material that Executive shall conceive or originate individually or jointly or
commonly with others, and that arise in connection with Executive’s services
hereunder or knowledge of confidential and proprietary information of the
Company or its Affiliates, shall be the property of the Company and are hereby
assigned by Executive to the Company, along with ownership of any and all
copyrights in the copyrightable material. Where applicable, works of authorship
created by Executive relating to the Company or its Affiliates and arising out
of Executive’s knowledge of confidential and proprietary information of the
Company shall be considered “works made for hire,” as defined in the U.S.
Copyright Act, as amended.
9. Termination of Employment.
(a) The Executive’s employment with the Company shall terminate immediately
upon:

  (i)  
Executive’s receipt of written notice from the Company of the termination of his
employment, effective as of the date indicated in such notice, which notice may
be given at any time for any reason;
    (ii)  
Executive’s abandonment of his employment or his resignation;
    (iii)  
Executive’s Disability (as defined below); or
    (iv)  
Executive’s death.

(b) The date upon which Executive’s termination of employment with the Company
occurs shall be the “Termination Date.”
(c) Upon termination of Executive’s employment with the Company for any reason,
Executive shall resign from all positions held as officer or director of the
Company or its Affiliates effective on the Termination Date.
(d) “Disability” hereunder shall mean, subject to applicable leave laws, the
inability of Executive to perform on a full-time basis the duties and
responsibilities of his employment with the Company by reason of his illness or
other physical or mental impairment or condition if such inability continues for
an uninterrupted period of 180 days or more during any 365-day period. A period
of inability shall be “uninterrupted” unless and until Executive returns to
full-time work for a continuous period of at least 30 days.

 

7



--------------------------------------------------------------------------------



 



10. Payments upon Termination of Employment.
(a) If Executive’s employment with the Company is terminated by the Company
without Cause or Executive resigns for Good Reason, the Company shall, in
addition to paying Executive his then current base salary earned through the
Termination Date and subject to the conditions set forth in Section 10(g):

  (i)  
pay to Executive as severance pay a lump sum in an amount equal to 150% of his
then current annual base salary;
    (ii)  
(A) if Executive elects to continue for himself and his eligible dependents
health insurance coverage following the Termination Date, pay the employer’s
share of such coverage, at the same level of coverage that was in effect as of
the Termination Date, for a period of 18 consecutive months after the
Termination Date; or (B) if as of the Termination Date, Executive has, pursuant
to the last sentence of Section 4(e) above, waived coverage for himself and his
dependents under the Company’s group health plan, pay to Executive the
employer’s share of the premiums for the coverage that he waived for 18
consecutive months after the Termination Date or until Executive has become
eligible for health coverage through another employer, which ever occurs first;
and
    (iii)  
pay to Executive a bonus equal to 150% of Executive’s then current annual base
salary.

(b) Any amount payable to Executive or for the benefit of Executive and his
eligible dependents shall be subject to applicable deductions and withholdings.
Payments pursuant to Sections 10(a)(i) or 10(a)(iii) shall be paid to the
Company on the first normal payroll date of the Company following the expiration
of the applicable rescission period provided by law and the expiration of any
six-month delay that is required (but only to the extent required) by Section
409A of the Internal Revenue Code to avoid adverse tax consequences.
(c) If Executive’s employment with the Company is terminated for any reason not
set forth in Section 10(a) above, the Company shall pay to Executive or his
beneficiary or his estate, as the case may be, his then current base salary
earned by Executive through the Termination Date.
(d) “Cause” hereunder shall mean:

  (i)  
any dishonest or fraudulent statement or act of Executive with respect to the
Company or any Affiliate;
    (ii)  
Executive’s conviction of, or entry of a plea of guilty or nolo contendere to,
any crime that constitutes a felony or any misdemeanor (excluding minor traffic
violations) involving moral turpitude, deceit, dishonesty or fraud;

 

8



--------------------------------------------------------------------------------



 



  (iii)  
gross negligence, willful misconduct or intentional insubordination of Executive
with respect to the Company or any Affiliate;
    (iv)  
a material breach by Executive of any agreement to which Executive and the
Company are now or hereafter parties, which breach has not been cured by
Executive within 30 days after the Company gives written notice to Executive
pursuant to Section 13(i) below specifying with reasonable detail the reason
that the Company believes that a material breach has occurred; or
    (v)  
Executive’s failure, on or after January 5, 2009, to own at least (A) 30,000
shares of the common stock of the Company or (B) shares of the common stock of
the Company having a total market value of at least $300,000 as measured by the
closing price on the New York Stock Exchange.

(e) “Good Reason” hereunder shall mean:

  (i)  
without the consent of Executive, the assignment of Executive to duties
substantially inconsistent with his position, duties, or responsibility of a
CEO, excluding for this purpose an action not taken in bad faith and which is
remedied by the Company within 30 days after Executive gives notice thereof
pursuant to Section 13(i) below;
    (ii)  
a reduction in Executive’s base salary except for across-the-board salary
reductions as a part of a general, pro-rata reduction in the base salaries of
all executives of the Company implemented by the Board as a result of financial
problems experienced by the Company;
    (iii)  
without the consent of Executive, Executive’s being required by the Company to
relocate his primary residence to a location more than 35 miles from Boulder,
Colorado; or
    (iv)  
any material breach by the Company of this Agreement not caused by Executive,
which breach has not been cured by the Company within 30 days after Executive
gives written notice to the Company pursuant to Section 13(i) below specifying
with reasonable detail the reasons that Executive believes a material breach has
occurred.

 

9



--------------------------------------------------------------------------------



 



(f) In the event of termination of Executive’s employment, the sole obligation
of the Company hereunder shall be its obligation to make the payments called for
by Sections 10(a) or 10(c) hereof, as the case may be, and the Company shall
have no other obligation to Executive or to his beneficiary or his estate,
except as (i) otherwise provided by law, (ii) under the terms of any other
applicable written agreement between Executive and the Company (including, but
not limited to, the Stock Option Agreement, the Restricted Stock Agreement, and
any applicable indemnification agreement), or (iii) under the terms of any
employee benefit plans or programs then maintained by the Company in which
Executive participates.
(g) Notwithstanding the foregoing provisions of this Section 10, the Company
shall not be obligated to make any payments to or for the benefit of Executive
and his eligible dependents under Sections 10(a)(i)-(iii) hereof unless:
(i) Executive shall, if reasonably requested by the Board, remain employed by
the Company for a transition period and complete such transitional duties as the
Board may assign; (ii) Executive shall have signed a release of claims in favor
of the Company and its Affiliates substantially in the form attached hereto as
Exhibit C, and all applicable consideration and rescission periods provided by
law and any six month delay required by Section 409A of the Internal Revenue
Code to avoid adverse tax consequences shall have expired; (iii) (if so
requested by Company) Executive shall have resigned from all positions held as
officer or director of the Company or its Affiliates; and (iv) Executive is in
material compliance with the terms of this Agreement that survive the
termination of Executive’s employment as of the dates of such payments.
Notwithstanding the foregoing, nothing in this Section 10(g) will be interpreted
to limit in any manner the good faith exercise of fiduciary responsibilities of
any person as an officer or director of the Company, or to prohibit any person
from cooperating with any civil or criminal investigation or giving truthful
information in response to a valid subpoena or court order.
11. Return of Records and Property. Upon termination of Executive’s employment
or at any time upon the Company’s request, Executive shall promptly deliver to
the Company any and all Company and Affiliate records and any and all Company
and Affiliate property in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, computer tapes, source codes,
data, tables or calculations and all copies thereof; and any and all documents
that in whole or in part contain any trade secrets or confidential, proprietary
or other secret information of the Company or its Affiliates and all copies
thereof; and any and all keys, access cards, access codes, passwords, credit
cards, personal computers, telephones and other electronic equipment belonging
to the Company or its Affiliates.
12. Remedies.
(a) Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by him of
the provisions of Sections 5, 7, 8 or 11 hereof. Accordingly, in the event of
any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

 

10



--------------------------------------------------------------------------------



 



(b) Arbitration. Except for disputes arising under Sections 5, 7, 8 or 11
hereof, all disputes involving the interpretation, construction, application or
alleged breach of this Agreement and all disputes relating to the termination of
Executive’s employment with the Company shall be submitted to final and binding
arbitration in Denver, Colorado. The arbitrator shall be selected and the
arbitration shall be conducted pursuant to the then most recent Employment
Dispute Resolution Rules of the American Arbitration Association. The decision
of the arbitrator shall be final and binding, and any court of competent
jurisdiction may enter judgment upon the award. All fees and expenses of the
arbitrator shall be paid by the Company. The arbitrator shall have jurisdiction
and authority to interpret and apply the provisions of this Agreement and
relevant federal, state and local laws, rules and regulations insofar as
necessary to the determination of the dispute and to remedy any breaches of the
Agreement and/or violations of applicable laws, but shall not have jurisdiction
or authority to alter in any way the provisions of this Agreement. The
arbitrator shall have the authority to award attorneys’ fees and costs to the
prevailing party. The parties hereby agree that this arbitration provision shall
be in lieu of any requirement that either party exhaust such party’s
administrative remedies under federal, state or local law.
13. Miscellaneous.
(a) Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement shall be governed by the
laws of the State of Colorado without giving effect to any choice or conflict of
law provision or rule, whether of the State of Colorado or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Colorado.
(b) Jurisdiction and Venue. Except for disputes to be resolved by arbitration as
provided in Section 12(b), Executive and the Company consent to jurisdiction of
the courts of the State of Colorado and/or the federal district courts, District
of Colorado, for the purpose of resolving all issues of law, equity, or fact,
arising out of or in connection with this Agreement. Any action involving claims
of a breach of this Agreement shall be brought in such courts. Each party
consents to personal jurisdiction over such party in the state and/or federal
courts of Colorado and hereby waives any defense of lack of personal
jurisdiction. Venue, for the purpose of all such suits, shall be in Denver
County, State of Colorado.
(c) Entire Agreement. This Agreement and the Exhibits hereto contain the entire
agreement of the parties relating to Executive’s employment with the Company and
supersede all prior agreements and understandings with respect to such subject
matter, and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement that are not set
forth herein.
(d) No Violation of Other Agreements or Obligations. Executive hereby represents
and agrees that neither (i) Executive’s entering into this Agreement nor
(ii) Executive’s carrying out the provisions of this Agreement, will violate any
other agreement (oral, written or other) to which Executive is a party or by
which Executive is bound, including without limitation any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive in
confidence or in trust prior to his employment with the Company. Executive will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or others
and agrees not to enter into any agreement either written or oral in conflict
with this Agreement.

 

11



--------------------------------------------------------------------------------



 



(e) Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.
(f) No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
(g) Assignment. This Agreement shall not be assignable, in whole or in part, by
either party without the prior written consent of the other party, except that
the Company may, without the consent of Executive, assign its rights and
obligations under this Agreement (i) to an Affiliate or (ii) to any corporation
or other person or business entity to which the Company may sell or transfer all
or substantially all of its assets. After any such assignment by the Company,
the Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be “the Company” for purposes of all
terms and conditions of this Agreement, including this Section 13(g).
(h) Affiliated Entities. As used in this Agreement, “Affiliates” shall include
the Company and each corporation, partnership, or other entity which controls
the Company, is controlled by the Company, or is under common control with the
Company (in each case “control” meaning the direct or indirect ownership of 50%
or more of all outstanding equity interests).
(i) Notices. Notices required to be given under this Agreement must be in
writing and will be deemed to have been given when notice is personally served,
one business day after notice is sent by reliable overnight courier, or three
business days after notice is mailed by United States registered or certified
mail, return receipt requested, postage prepaid, to the last known residence
address of Executive or, in the case of the Company, to its principal office, to
the attention of the Board, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address will be effective only upon receipt by the other party.
(j) Taxes. The Company shall deduct from any payments made and benefits provided
to Executive hereunder any withholding or other taxes which the Company is
required or authorized to deduct under applicable law.
(k) Counterparts. This Agreement may be executed in any number of counterparts,
and such counterparts executed and delivered, each as an original, shall
constitute but one and the same instrument.
(l) Severability. Subject to Section 7 hereof, to the extent that any portion of
any provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

 

12



--------------------------------------------------------------------------------



 



(m) Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.
(n) Survival. The parties acknowledge and agree that certain provisions of this
Agreement, including but not limited to Sections 5, 7, 8, 10, 11, 12 and 13
hereof, impose obligations that according to their terms survive termination of
Executive’s employment. All such provisions shall survive termination of
Executive’s employment.
(o) Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A(a)(2), (3) and (4) of the Internal Revenue Code of 1986, as amended
(“Code”), including current and future guidance and regulations interpreting
such provisions. To the extent that any provision of this Agreement fails to
satisfy those requirements, the provision shall automatically be modified in a
manner that, in the good-faith opinion of the Company, brings the provisions
into compliance with those requirements while preserving as closely as possible
the original intent of the provision. In particular, and without limiting the
preceding sentence, if Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code, then any payment under this Agreement that
is treated as deferred compensation under Section 409A of the Code shall be
delayed until the date which is six months after the date of separation from
service (without interest or earnings).
Signature page to follow

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.

                  STARTEK, INC.    
 
           
 
  By:   /s/ Albert C. Yates
 
Albert C. Yates    
 
           
 
  Title:   Chairman of the Compensation Committee    
 
      of the Board of Directors    
 
                /s/ A. Laurence Jones                   A. LAURENCE JONES    

 

14



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK OPTION AGREEMENT
See Attached

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
RESTRICTED STOCK AGREEMENT
See Attached

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RELEASE BY A. LAURENCE JONES
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.  
I, me, and my include both me and anyone who has or obtains any legal rights or
claims through me.
    B.  
StarTek means StarTek, Inc., any company related to StarTek, Inc. in the present
or past (including without limitation its predecessors, parents, subsidiaries,
affiliates, and joint venture partners), and any successors of StarTek, Inc.
    C.  
Company means StarTek; the present and past officers, directors, committees, and
employees of StarTek; any company providing insurance to StarTek in the present
or past; the present and past fiduciaries of any employee benefit plan sponsored
or maintained by StarTek (other than multiemployer plans); the attorneys for
StarTek; and anyone who acted on behalf of StarTek or on instructions from
StarTek.
    D.  
Employment Agreement means the Employment Agreement between StarTek and me that
I executed on January 5, 2007, including all of the documents attached to the
Employment Agreement.
    E.  
My Claims mean all of my rights that I now have to any relief of any kind from
StarTek, whether or not I now know about those rights, relating to my employment
relationship with StarTek including without limitation:

  1.  
all claims arising out of or relating to my employment relationship with StarTek
or the termination of that employment relationship;
    2.  
all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Fair Credit Reporting Act, and
workers’ compensation non-interference or non-retaliation statutes;
    3.  
all claims for alleged wrongful discharge; breach of employment contract; breach
of implied employment contract; failure to keep any promise relating to my
employment; breach of a covenant of good faith and fair

 

C-1



--------------------------------------------------------------------------------



 



     
dealing under the Employment Agreement; breach of fiduciary duty; estoppel; my
activities, if any, as a “whistleblower”; constructive discharge; retaliation or
reprisal; defamation, infliction of emotional distress, fraud,
misrepresentation, negligence, harassment, assault, battery, invasion of
privacy, and interference with contractual or business relationships relating to
my employment relationship with StarTek and the termination of such employment
relationship; any other wrongful employment practices; and violation of any
other law relating to my employment with StarTek;

  4.  
all claims for compensation of any kind as an employee of StarTek, including
without limitation, bonuses, commissions, stock-based compensation, stock
options, restricted stock, vacation pay, and expense reimbursements;
    5.  
all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages relating to my employment relationship with StarTek and the
termination of such employment relationship; and
    6.  
all claims for attorneys’ fees, costs, and interest relating to any of the
foregoing claims.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any claims for benefits under the terms and conditions of any retirement,
pension, profit sharing, welfare benefit or other employee benefit plan of the
Company in which I am a participant as of the termination of my employment; or
any claims that I may have to indemnification from StarTek as provided under the
charter documents of StarTek, any general liability or officers’ and directors’
liability insurance policies maintained by StarTek, or applicable law.
Agreement to Release My Claims. I will receive consideration from StarTek as set
forth in the Employment Agreement if I sign and do not rescind this Release as
provided below. I understand and acknowledge that that consideration is in
addition to anything of value that I would be entitled to receive from StarTek
if I did not sign this Release or if I rescinded this Release. In exchange for
that consideration I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Indemnification and Director and Officer Insurance. Notwithstanding anything to
the contrary herein, this Release shall not extend to any claims for
indemnification under any provision of the Company’s Certificate of
Incorporation, Bylaws, the provisions of the [Indemnification Agreement] dated
                                        , 2006, or the provisions of any
applicable director and officer liability insurance policy, and I shall be
entitled to indemnification in accordance therewith to the fullest extent
permitted by law. Additionally, I shall continue to be provided the benefit of
director and officer liability insurance following the termination of my
employment with substantially the same terms and amounts that apply to other
officers and directors of StarTek.

 

C-2



--------------------------------------------------------------------------------



 



Additional Agreements and Understandings. Even though StarTek will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Cooperation/Non-Disparagement. At the Company’s reasonable request and upon
reasonable notice, I will, from time to time and without further consideration,
timely execute and deliver such acknowledgements, instruments, certificates, and
other ministerial documents as may be necessary or appropriate to formalize and
complete the Company’s corporate records and, for up to five (5) hours in any
calendar month (on a non-cumulative basis) for one year following the
termination of my employment, discuss and consult with the Company regarding
other matters relating to my responsibilities while employed by the Company. I
will not malign, defame, or disparage the reputation, character, image,
products, or services of the Company, or the reputation or character of the
Company’s directors, officers, employees, or agents. However, nothing in this
Release will be interpreted to prohibit me from cooperating with any civil or
criminal investigation or giving truthful information in response to a valid
subpoena or court order.
Acknowledgement of Continuing Obligations. I acknowledge and agree that certain
of my obligations under the Employment Agreement, including but not limited my
obligations under Sections 5, 7, 8, 10, 11, 12, and 13 of the Employment
Agreement, survive the termination of my employment with the Company. I
represent that I am in compliance, and shall continue to comply, with all such
continuing obligations under the Employment Agreement.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I acknowledge that I may take up to 21 days
following the later of my receipt of this Release or the termination of my
employment to consider whether I wish to sign this Release. If I sign this
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Release.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 7 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 7-day rescission period has expired without my rescinding it.

 

C-3



--------------------------------------------------------------------------------



 



Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to
StarTek by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to StarTek by hand or by mail within the 7-day
rescission period. All deliveries must be made to StarTek at the following
address:
[                                                            
                                                            
                                                            ]
If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
StarTek at the address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with StarTek. No child support orders, garnishment orders, or other
orders requiring that money owed to me by StarTek be paid to any other person
are now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Employment Agreement. I am
voluntarily releasing My Claims against the Company. I intend this Release to be
legally binding.

             
Dated:
           
 
           
 
          A. Laurence Jones

 

C-4